         Case 1:19-cv-03729-DLF Document 25 Filed 01/22/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




BLACK ROCK CITY LLC, et al.

       Plaintiffs,

v.                                                          Civ. Action No. 1:19-cv-03729-DLF

DAVID L. BERNHARDT, et al.

       Defendants.

__________________________________

               UNOPPOSED MOTION TO AMEND SCHEDULING ORDER



       Plaintiffs Black Rock City LLC and Burning Man Project (collectively, “BMP”) move to

amend the Court’s order of November 6, 2020 with regard to the requirement to file any motion

to complete or supplement the Administrative Record, or for the Court to consider extra-record

evidence by January 22, 2021. Consistent with that Order, the Parties have conferred in good faith

and have made significant progress in resolving any issues or disputes. However, both Parties

believe that an additional two weeks is necessary to complete these discussions. All other dates

shall remain the same.
           Case 1:19-cv-03729-DLF Document 25 Filed 01/22/21 Page 2 of 2




        Defendants do not oppose this motion.

                                    Respectfully submitted this 22nd day of January 2021.



                                           HOLLAND & KNIGHT LLP

                                           By:      /s/ Rafe Petersen

                                           Rafe Petersen (Bar ID Number: 465542)
                                           Nicholas W. Targ
                                           Alexandra E. Dobles
                                           800 17th Street NW, #1100
                                           Washington, D.C. 2006
                                           (202) 419-2481

                                           Attorneys for Plaintiffs Black Rock City LLC and
                                           Burning Man Project




                                                2
#81688689_v1
